On the 19th day of July, 1911, judgment was rendered against appellant in the county court of Sequoyah county for a violation of the prohibitory liquor law, and his punishment was assessed at a fine of $250 and 60 days confinement in the county jail, from which judgment appellant attempted to appeal. But the appellant did not file a transcript of the record in this court until January 17, 1912. Under our statute, in misdemeanor cases, an appeal must be perfected within 60 days after date of judgment, but the court trying the case may by special order extend such time not exceeding 120 days from date of judgment. In this case there was no order of the county court extending the time in which the transcript of the record might be filed in this court. Therefore to give this court jurisdiction it was necessary to file the transcript within 60 days from July 19, 1911, which would have been not later than September 17, 1911. As the transcript of the record was filed in this court 122 days after the time provided by law, this court has not acquired jurisdiction of the case and the appeal is therefore dismissed.
DOYLE, J., concurs. ARMSTRONG, J., absent, and not participating.